
	
		IV
		112th CONGRESS
		1st Session
		H. RES. 270
		IN THE HOUSE OF REPRESENTATIVES
		
			May 23, 2011
			Mr. Dold (for
			 himself, Mr. Yoder,
			 Mr. Griffin of Arkansas,
			 Mr. Fincher,
			 Mr. Dent, Mr. Schweikert, Mr.
			 Walsh of Illinois, Mr.
			 Canseco, Mr. Johnson of
			 Ohio, Mr. Roskam,
			 Mr. Burton of Indiana,
			 Mr. Austin Scott of Georgia,
			 Mr. Reed, Mr. Stutzman, Mr.
			 Gardner, Mr. Bass of New
			 Hampshire, Mrs. Lummis,
			 Mrs. Biggert,
			 Mr. Gerlach,
			 Mr. Pence,
			 Mr. Gibbs,
			 Mrs. Roby,
			 Mr. Runyan,
			 Mr. Barletta,
			 Mr. Hunter,
			 Mr. Lankford,
			 Mr. Labrador,
			 Mr. Kinzinger of Illinois,
			 Mrs. Ellmers,
			 Mr. Quayle,
			 Mrs. Hartzler,
			 Mr. Duncan of South Carolina, and
			 Mr. Gowdy) submitted the following
			 resolution; which was referred to the Committee on Foreign
			 Affairs
		
		RESOLUTION
		Reaffirming United States principles
		  regarding the security of Israel and peace in the Middle East.
	
	
		Whereas the 108th United States Congress, in a nearly
			 unanimous and bipartisan manner, affirmed the United States commitment to the
			 security of the State of Israel;
		Whereas this commitment is contained in House Concurrent
			 Resolution 460 and Senate Resolution 393 of the 108th Congress;
		Whereas H. Con. Res. 460 passed the House of
			 Representatives on June 23, 2004, by a vote of 407–9;
		Whereas S. Res. 393 passed the Senate on June 24, 2004, by
			 a vote of 95–3;
		Whereas the United States appreciates the risks Israel
			 needs to take for peace, and therefore seeks to reassure Israel of several
			 points regarding the security of Israel and the principles of peace in the
			 Middle East;
		Whereas 502 Members of the 108th Congress affirmed that
			 the United States remains committed to the security of Israel, including
			 secure, recognized, and defensible borders, and to preserving and strengthening
			 the capability of Israel to deter enemies and defend itself against any
			 threat;
		Whereas 502 Members of the 108th Congress affirmed that
			 the United States is committed to a resolution of the Israeli-Palestinian
			 conflict, with the two states living side by side in peace and security;
		Whereas 502 Members of the 108th Congress affirmed that it
			 is unrealistic to expect that the outcome of final status negotiations between
			 Israel and the Palestinians will be a full and complete return to the armistice
			 lines of 1949;
		Whereas 502 Members of the 108th Congress affirmed its
			 support for efforts to build the capacity and will of Palestinian institutions
			 to fight terrorism and dismantle terrorist organizations; and
		Whereas 502 Members of the 108th Congress affirmed that in
			 order to promote a lasting peace, all Arab states must oppose terrorism,
			 support the emergence of a peaceful and democratic Palestine, and state clearly
			 that they will live in peace with Israel: Now, therefore, be it
		
	
		That the House of Representatives reaffirms
			 the principles articulated in H. Con. Res. 460 and S. Res. 393 of the 108th
			 Congress, which will strengthen the security and well-being of the State of
			 Israel and which will advance the goal of two states living side by side in
			 peace and security.
		
